Appeal from an order of the Supreme Court, Oneida County (Anthony F. Shaheen, J.), entered June 8, 2007 in a breach of contract action. The order, among other things, granted plaintiff’s motion for partial summary judgment and denied defendant’s cross motion for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Hurlbutt, J.P, Martoche, Lunn, Green and Gorski, JJ.